DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 8, “OOP shape” is not disclosed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hooge et al. (Hooge) (2018/0342410).
	Regarding claim 1, Hooge discloses a method for determining in-plane distortion (IPD) across a substrate comprising a plurality of patterned regions (para 0048, 0073-0080, Fig. 1 and 4), the method comprising: obtaining intra-region data indicative of a local stress distribution across at least one out of the plurality of patterned regions (a discretized portion or area of a wafer is called a pixel, para 0023, 0043, 0046, 0073-0075, Fig. 4, process 410, 420); assigning the intra-region data to at least two patterned regions out of the plurality of patterned regions (para 0077); determining, based on the intra-region data assigned to the at least two patterned regions, inter-region data indicative of a global stress distribution across the substrate (para 0078); and determining, based on the inter-region data, the IPD across the substrate (para 0078, 0079).
	Regarding claim 2, Hooge discloses obtaining the intra-region data based on measurement of one or more geometric characteristics of the substrate (Fig. 4, block 410, para 0033, 0074).
	Regarding claim 3, Hooge discloses wherein the measured one or more geometric characteristics comprises an out-of-plane shape of the substrate (para 0033, 0037).
Regarding claim 4, Hooge discloses wherein obtaining the intra-region data further comprises determining a second derivative of the measured one or more geometric characteristics (para 0054).

Regarding claim 8, Hooge discloses wherein the layout of the patterns is determined based on one or more selected from: field layout, die layout, chip layout and/or reticle layout (para 0027, 0028, 0044).
Regarding claim 9, Hooge discloses wherein the intra-region data is obtained based on one or more material properties associated with the substrate and/or the features of the one or more patterns (para 0014, 0015, 0032, 0033, 0037).
Regarding claim 10, Hooge discloses wherein the intra-region data is obtained based on data associated with a stack of features forming at least part of the one or more patterns (para 0028, 0032, 0033, 0037).
Regarding claim 11, Hooge discloses wherein the intra-region data is obtained based on measurements of an in plane displacement of one or more features forming at least part of the one or more patterns (para 0048, 0075).
Regarding claim 12, Hooge discloses wherein the inter-region data is determined based on the intra-region data assigned to the at least two patterned regions, using a finite element method (para 0041, 0060, 0077).
Regarding claim 13, Hooge discloses determining an out-of-plane distortion (OPD) and an IPD based on the intra-region data assigned to the at least two patterned regions, using a finite element method (para 0033, 0041, 0060, 0077).
Regarding claim 14, Hooge discloses adding the determined OPD and IPD based on a result of the finite element method to a library comprising a plurality of OPDs against IPDs for a set of predefined top film stresses (para 0059-0061).

Regarding claim 20, Hooge discloses in (para 0122) a computer program product comprising a non-transitory computer-readable medium having instructions therein, the instructions, when executed by a computer system, configured to cause the computer system to at least: obtain intra-region data indicative of a local stress distribution across at least one out of a plurality of patterned regions across a substrate (para 0023, 0073-0075, Fig. 4, process 410, 420); assign the intra-region data to at least two patterned regions out of the plurality of patterned regions (para 0077); determine, based on the intra-region data assigned to the at least two patterned regions, inter-region data indicative of a global stress distribution across the substrate (para 0078); and determine, based on the inter-region data, in-plane distortion (IPD) across the substrate (para 0078, 0079).
Regarding claim 21, Hooge discloses wherein the instructions configured to cause the computer system to determine the inter-region data based on the intra-region data assigned to the at least two patterned regions are configured to do so based on a finite element method (para 0041, 0060, 0077, 0122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooge et al. (Hooge).
Although Hooge does not explicitly disclose wherein determining the second derivative of the measured one or more geometric characteristics comprises determining a second derivative of the measured one or more geometric characteristics along a particular in plane direction and/or determining a mixed second derivative of the measured one or more geometric characteristics along two non-parallel in plane directions, Hooge discloses taking the second derivative of the wafer shape, which has out-of-plane distortion (para 0018, 0039, 0054), it would have been obvious to one of ordinary skill in the art to determine the second derivative along a particular plane direction and/or to determine the mixed second derivative along two non-parallel in plane directions since the shape of the wafer includes out-of-plane deformation in Z-position as taught by Hooge in para 0039.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooge et al. (Hooge) in view of Van Dijk et al. (Van Dijk) (2019/0041758).
Regarding claim 16, Hooge does not disclose determining an IPD of a further substrate based on a measurement of one or more geometric characteristics of the further substrate and on the OPDs and IPDs in the library.  Van Dijk discloses obtaining in-plane distortion based on a measurement of one or more geometric characteristics of the further substrate and on the OPDs and IPDs in the library (para 0009).  Therefore it would have been obvious to one of ordinary skill in the art to provide the method of determining an IPD of a further substrate by the method taught by Van Dijk in order to improve control of performances by providing data and models previously obtained.
Allowable Subject Matter
Claims 6, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cekli et al. (WO 2017/140532) discloses predicting in-plane-distortion and/or out-of-plane-distortion bsed on height map data (para 0023, 0125).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	August 14, 2021